 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDPortage Realty CorporationandLocal 413,UnitedBrotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO. Case 25-CA-3425June30, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH, BROWN, AND JENKINSOn March 9, 1970, Trial Examiner Abraham H.Mailer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions totheDecision and a supporting brief, the GeneralCounsel filed limited exceptions to the Decisionand a supporting brief, and the Charging Party filedan answering brief in support of the Decision ex-cept to the extent set forth in the General Counsel'slimited exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner with the following ad-ditions and modifications.1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to bargain in goodfaith with the employee representative, by bargain-ing directly with individual employees regardingtake-home pay, and by unilaterally granting pay in-creases and changes in working conditions.2.We also agree with the Trial Examiner's find-ing that the Respondent independently violatedSection 8(a)(1) of the Act by bargaining directlywith individual employees regarding take-homepay, and by unilaterally effectuating such increasesand changes in working conditions. The General'Par 2(b) of the Trial Examiner's Recommended Order, which weadopt as modified below,does not,of course,require Respondent to paythe health,welfare,or pension contributions for any striking employee forthe period he was on strikePWe note that par I(b)of the Trial Examiner's Recommended OrderCounsel excepts, however,to the Trial Examiner'sapparently inadvertent failure to find certain addi-tional independent violations of Section 8(a)(1).We find merit in these exceptions. As alleged in thecomplaint,the record shows that Supervisor Beckoffered increased take-home pay and added pay op-portunities such as overtime and other types ofwork to employees Levi Miller(around June 1),MerlynMiller(around mid-June),and LeonardSmith(in early July) as inducements to abandonthe strike and return to work.In addition,Super-visorNewcomer told Leonard Smith and anotheremployee(inApril)and employee Merlyn Miller(inMay)that he,Newcomer, "didn't look forPortage to sign a new contract"and "was sure"Portage "was going to drop out of the Union."Similarly, Supervisor Beck told employees Schock(inMay),LeviMiller(inMay and June), andSmith(inMay)that Portage was not going to "goalong with"the Union any longer.Accordingly, wefind that,by each of these unlawful inducements toabandon the strike and return to work,'and by theannouncements of Respondent's intent to reject theUnion in future bargaining and not to sign a con-tract,Respondent violated Section 8(a)(1) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Portage Realty Cor-poration, South Bend, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Insert after paragraph 1(c) the following, andreletter present paragraphs 1(d) and (e) as (e) and(f) accordingly:"(d) Announcing to its employees that it intendsby various specific means to refuse to bargain col-lectivelywith Local 413, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment."2.Delete from relettered paragraph 1(e) thewords "like or related" and insert in their place theword "other."requires the Respondent to cease and desist from,inter alia,offering orpromising employees benefits"to induce them to refrain from" their activi-ties on behalf of the Union,and covers part of the additional unlawful con-duct found herein184 NLRB No. 4 PORTAGE REALTY CORPORATION293. Insert the following as a separate paragraphfollowing the indented unit description in theNotice to Employees marked "Appendix":We will not tell you that we intend torefuse to bargain collectively with the Unionover the above subjects4.Delete from the fifth indented paragraph ofthe revised Notice to Employees the words "like orrelated" and insert in their place the word "other."TRIAL EXAMINER'S DECISIONABRAHAM H. MALLER, Trial Examiner: On June19, 1969, Local 413, United Brotherhood of Car-penters and Joiners of America, herein called theUnion, filed a charge against Portage Realty Cor-poration, herein called the Respondent. Upon saidcharge, the Regional Director for Region 25 of theNational Labor Relations Board, herein called theBoard, on August 26, 1969, issued on behalf of theGeneral Counsel a complaint against the Respon-dent. The Respondent filed an answer to the com-plaint, in which it denied the allegations of unfairlabor practices. Thereafter on October 3, and 16,1969, the Regional Director filed an amendmentand a second amendment, respectively, to the com-plaint.Answers to such amendments were dulyfiled by the Respondent, denying all allegations ofunfair labor practices. Briefly, the complaint asamended alleged that the Respondent had failedand refused to bargain in good faith with the Union,had engaged in conduct designed to undermine anddestroy the Union's majority, by unilaterally chang-ing existing wage rates and other terms and condi-tions of employment, and bargained individuallywith employees in violation of Section 8(a)(5) and(1) of the Act.Pursuant to notice, a hearing was held before meat South Bend, Indiana, on October 30 and 31, andNovember 3, 1969. The General Counsel, theRespondent,andtheChargingPartywererepresented and were afforded full opportunity tobe heard, to introduce relevant evidence, to presentoral argument, and to file briefs with me. Briefswere filed by all parties. Upon consideration of theentire record' and the briefs, and upon my observa-tion of each of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under and ex-isting by virtue of the laws of the State of Indiana.At all times material herein, Respondent has main-tained its principal office and place of business atSouth Bend, Indiana, and is engaged in the businessof real estate broker, real estate agent, realtor,seller of land, and also in the business of construc-tion and sale of residential properties. During theyear preceding the filing of the complaint herein, arepresentative period, Respondent, in the courseand conduct of its business operations, sold homesthe gross value of which exceeded $500,000. Dur-ing said year, Respondent received goods valued inexcess of $10,000 transported to its facility in in-terstate commerce directly from States other thanthe State of Indiana, and purchased and receivedgoods at its facility at South Bend valued in excessof $10,000 from firms in the State of Indiana,which firms in turn purchased said goods andcaused them to be shipped from concerns outsidethe State of Indiana. Also, during said period,Respondent performed services valued in excess of$50,000 in States other than the State of Indiana.Accordingly, I find and conclude that the Respon-dent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of theBoard to assert jurisdiction here.If.THE LABOR ORGANIZATION INVOLVEDLocal 413,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,is and has beenat all times material herein a labor organizationwithin the meaning of Section2(5) of the ActIii.THE ISSUES1.Whether the Respondent bargained in goodfaith with the Union2.Whether the Respondent offered, promised,and granted to its employees improved wages,hours, and working conditions if they left theUnion.3.Whether the strike of Respondent's em-ployees was an unfair labor practice strike.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundItwas stipulated and I find that on or about 1956,a majority of the employees of Respondent in a unitconsisting of all carpenter employees of Respon-dent, exclusive of office clerical employees, guardsand all supervisors as defined in the Act, designatedthe Union as their representative for the purposesof collective bargaining with the Respondent; andat all times since1956 and continuing to the date ofthe hearing, the Union has been the representativefor the purposes of collective bargaining of the em-ployees in said unit, and by virtue of Section 9(a)of the Act, has been and was until the date of thehearing,the exclusive representative of all em-ployeesin said unitfor the purposes of collective'The GeneralCounsel has filed a motion to correct the record in certainparticularsNo opposition to the motion has been filed Upon considera-tion of the motion, it is hereby ordered that the record be corrected asrequested 30DECISIONS OF NATIONALbargaining with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment. Until 1966, the collective-bargainingagreements signed by the Respondentand the Union were identical with those signed bycontractor members of the General Building Con-tractors Association of South Bend and Mishawaka,Indiana.In 1966, a group of contractors who builtprimarily homes, bargaining jointly, demanded awage differential from that set forth in the standardassociation agreement,and the parties agreed to arider applying to residential construction of notmore than one or two family units. The effect ofthis rider was to grant a 35-cent-an-hour discountto employers engaged in home building, and, addi-tionally,delayed new contribution rates to theHealth and Welfare Fund for another year. The1966 agreement was due to expire by its terms onMay 31, 1969.2B. Sequenceof Events1.The Union proposesnegotiations for a newcontractUnder date of February 25, 1969,3 George Elrod,business representative of the Union, wrote to theRespondent stating the Union's desire to "ter-minate" the agreement on its expiration date, andrequesting a meeting with representatives of theRespondent as soon as possible for the purpose ofnegotiating a new collective-bargaining agreement 4Under date of February 27, the Respondent, byEarl L. Kime, executive vice president, replied inpart as follows:For may [sic] years this corporation has at-tempted to negotiate provisions in our collec-tive bargaining agreement which would coin-cide with our business of building homes. In-stead,we have been forced to accept thegeneral terms of the general contractor'sagreement which are not applicable to ouroperation.The letter concluded by agreeing to the terminationof the existing contract at its expiration date, butdid not respond to the Union's request for a meet-ing for the purpose of negotiating a new agreement.On March 4, the Union, by its attorney, sent therequired statutory notification of the contract's ex-piration to the State and Federal mediation andconciliation services Thereafter, there was no com-munication between the parties until April 12,when Business Representative Elrod again wrote totheRespondent, expressing surprise that theRespondent had not telephoned to arrange a2The basic agreement with the Association was reopened in December1968, and a new agreement was signed on December 9 This did not applyto home builders whose contract remained in effect untilMay 31, 1969'Unless otherwise indicated, all events referred to herein occurred dur-ing 19694The notice was pursuant to a provision in the contract under which theLABOR RELATIONS BOARDnegotiating session and suggesting that a meeting bearranged during the weekof April 14Under dateof April 18,Respondent replied tothe Union's letter,repeating its willingness to "ter-minate" the existing agreement.The letter pointedout that,faced with the probability that without anagreement,members of the Union would not be al-lowedto workfor the Respondent,the Respondenthad to study the laws and conditions,etc , underwhich most homebuilders in the area operated, andexplained that,sincemost of the homebuilderswere nonunion, the Respondent had to place itselfin the same position in order to compete with thenonunion builders However,the letter continuedthat if the Union would present a draft agreementwhich would incorporate the conditions,rules, andregulations used by the nonunion builders in thearea, it would consider entering into such an agree-mentsThe letter closed with suggested dates for ameeting2.Themeeting ofApril 29The parties met on April 29 Present for theUnion wereBusinessRepresentative Elrod, UnionPresidentKlein,and steward Roy Nusbaum. TheCompany was represented by President Paul DHassand Executive Vice President Earl L. Kime.At the outset, Kime inquired as to the authority ofthe committee to accept a proposal. President Kleinresponded that the committee had authority tonegotiate, but that all agreements had to be ratified.Kimethen requested that the Union try to find away whereby the entire membership of the Uniondid not have to vote on a tenative agreement withthe RespondentBusinessRepresentative Elrod saidthat he would get advice from counsel on thismatter.Kime then brought up the fact that theRespondent's competitionwas principally non-union.BusinessRepresentative Elrod presented Kimewith a copy of the association agreement, statingthat this was the Union's starting point and that heexpected a counterproposal. Kime made three basiccomplaints. wage rates, apprentice rates, and over-time ratesWith regard to overtime, Kime statedthat he wanted time-and-a-half and makeup time onSaturdays. Business Representative Elrod repliedthat the Union would not accept the makeup time,but that it was leaning toward time-and-a-halfwhich was a reduction from the then existing dou-ble-time rateWith regard to apprentice rates,Kime complained that his nonunion competitiondid not have to pay this Elrod replied that theUnion would do "everything in our power" tolower the rates, but that it could not do this in anycontract was automatically renewable from year to year after May 31,1969, unless notification was given of the desire to terminate or amend, atleast 2 months prior to the expiration date5Although in the letter, Respondent carefully avoided the use of theterm"nonunionbuilders," Executive Vice President Kime admitted oncross-examinationthat he was, in the letter, referring to nonunion builders PORTAGE REALTY CORPORATION31one specific contract, because the apprenticeshipprogram involved other contractors. Kime charac-terized the journeymen's rates as ridiculous, andElrod replied that they were negotiable. Kline alsoraised a question about the provision in the con-tract relating to pile driving. Elrod asked him if hedid any pile driving, and Kime replied in the nega-tive.Elrod then asked the Respondent for a counter-proposal, stating that the association agreement wasthe Union's first proposal, its starting point. Klinereplied that he would review and consider theproposal and would get back to the Union. Elrodthen gave the Respondent a copy of the memoran-dum of agreement after writing the word "sample"across the top.63.The Company informs its employees that i.twould notsign a unioncontractIn the meantime, the Respondent informed someof its employees that it did not intend to sign a con-tract with the Union. Thus, early in April Super-visorClyde Newcomer told employee LeonardSmith and at least one other employee that "hedidn't look for Portage to sign a new contract."Similarly, inMay, Supervisor Newcomer told em-ployeeMerlyn Miller that "he was sure that thecompany was going to drop out of the Union."'Also, early in May, the Respondent circulatedamong its employees a letter in which it quoted thatpart of Elrod's letter of February 25, which statedthat the Union desired to "terminate" the contract.4.The meeting of May 26After further correspondence, the parties metagain onMay 26. The meeting opened with Kime'sraising aquestion about the fabrication and subcon-tracting clauses. Elrod replied that the fabricationclause was the same as the one in previous con-tracts.Kime replied that he didnot understand itand was not aware that it was in there. Elrod ex-plained that the subcontracting clause had beententatively agreed to between the Union and Hart-man and Place, two residential contractors that hadcontracts with the Union. Kime said that he did notwant the subcontracting clause. Elrod asked Kimeif the Company had a counterproposal, and Kimereplied that he did not. Elrod told Kime that, uponthe advice of counsel, it was agreed that only thosecarpenters in residential construction would voteon a proposed agreement. Kime replied that thiswas a little progress. Kime then complained that theUnion was not negotiating in good faith because ofthe association agreement, and Elrod again askedhim for a counterproposal. Kime responded thatthe basic question that the Respondent had to de-cide was whether it would quit homebuilding orjoin ranks with Willie the Builder (Willis Construc-tionCompany, a nonunion residential builder).After further discussion, Elrod again asked for acounterproposal. Kime replied that "he thought hehad made a counterproposal and had proposed toterminate the agreement and he didn't feel it wasnecessary to make any counterproposal regardingany new agreement." The meeting ended with El-rod's promise to deliver a copy of the tentativeagreement with Hartman and Place to the Respon-dent's offices. A copy of the tentative agreementwas delivered to the Respondent on May 28 or 29.5.Respondent's simultaneous effort to eliminatethe Cement Masons UnionThe Respondent also had a contract with Local101 of the Cement Masons Union. The contractwhich covered also Hartman and Place, the otherresidential contractors, was also due to expire May31.Pursuant to a notice from that union, theRespondent met on March 3 with Ferrell E. John-son, and two other representatives of that union.Prior thereto, the Respondent had sent Local 101 aletter stating that the Respondent would like to ter-minate the contract and its relationship with Local101. At the meeting, the Cement Masons gave theRespondent a proposal and indicated a desire tonegotiate before the expiration of the old contract.Johnson asked Kime if he had any counter-proposals, and Kime replied that he had none, butthat he would study the contract. Johnson heardnothing further from the Respondent, and aroundMay 18 or 20 called Kime and arranged for anothermeeting on May 27. At that meeting, Kime statedthat he would not make any offer to Local 101. Thecontract expired by its terms on May 3 1, and a fewdays later the members of that union withdrewfrom membership and returned to work for theRespondent.6.Respondent's offers to employees to increasetheir take-home payMeanwhile, and continuing after the strike,Respondent embarked on a program of weaningaway its carpenter employees from the Union. ThisThe account of this and the othermeetings(except that of SeptemberI I) is taken from the detailed testimony of Business Representative Elrodbased on his notes made at the meetingsand was supported by the stipu-lated testimonyof PresidentKleinIcredit Elrod's testimonyKime'stestimony as to whatoccurred does not differ substantially from Elrod's, asKime admitted Kime did not make any notes,but testified from memoryHass, although present at all meetings,did not testify In his account of themeeting,Kime testifiedthatthe Union was adamant in its insistence thatthe entire membership vote on an agreementHowever, it is clear from El-rod's testimony that at the second meeting, he informed Kime that theUnion had checked with its attorney,and it had been agreed that only car-penters working for residential builders would vote on the agreementSimilarly, Kime testified on direct examination that the Union insisted thatthe Respondent sign the first proposal that day On cross-examination,however, he admitted that the Union only"asked" that the Respondent ac-cept the first proposal'The credited testimony of Smith and Miller Newcomer,admittedly asupervisor,was not called as a witness 32DECISIONSOF NATIONALLABOR RELATIONS BOARDit sought to accomplish by offering to increase theirwagesby the amount of 35 cents per hour, previ-ously paid to the Union for fringe benefits, if theyremained after the contract expired."Thus, in May,employee Stanley Golba overheard ConstructionSupervisor Elon W. Beck, admittedly a supervisorwithin the meaning ofthe Act,talking to anotheremployee about an addition of 35 cents an hourand, upon inquiry,was told that the 35 cents anhour previously paid as fringe benefits would beadded to the paycheck as wages after the unioncontract expired. Beck had similar conversationswith employees James Morgan, Levi Miller, MerlynMiller,and Leonard Smith In his conversation withMorgan,Beck implied that Morgan would work a50-hour week, instead of the usual 40. In Smith'scase, Beck offered him an additional 10 cents perhour if he learned cement finishing and did thattype of work Also in June, when employee GordonSchock went to pick up his last paycheck, Becktold him that the Respondent was not going alongwith the Union; that quite a few of the men weregoingto stay on; and that if Schock wanted to stayon, the Respondent would pay him $5 35 an hour(as against the $4 78 plus fringe benefits that hewas receiving), but that he would receive no fringebenefits 97The strikeOn June 2, the Union held a meeting of carpen-tersemployed by the homebuilders.BusinessRepresentative Elrod explained that a tentativeagreement between the Union and builders Hart-man and Place had been reached, but that theUnion had never received a counteroffer from theRespondent. The members authorized a strike by avote of 43 to 2. A strike was called against Respon-dent the next day. No pickets, however, wereplaced on the jobsites until the middle of Junebecause of the general practice among unions inthat area of attempting to avoid involvement by theother trades in the area Thereafter there werepickets at Respondent's jobsites, except for a shortperiod in September when little or no work was inprogressThe picketing signs read' "On Strike forContract " At the time of the hearing the Unionwas still on strike.8.Respondent grants pay raisesAfter the contract expired, the Respondentchanged the wage structure by adding 35 cents tothe basic rate and dropping the fringe benefits tothose carpenters who abandoned the strike Kimeadmitted that the increase of the basic rate by 35cents per hour was a "pay raise " The two car-penter foremen,Kaufman and Holderbaum,10wereraised from $5 03 per hour to $5.63. EmployeeLevi Miller was given an additional increase of $25amonth for the use of his truck, plus 5 hours ofovertime each week. The Union was never notifiedthattheRespondent contemplatedmaking achange in the wage rates9.The meeting of August 25Following the calling of the strike, the UnioncommunicatedwithFederalMediatorHupp,advised him of the strike, and asked him to set upanothermeetingwith the Respondent. Hupp'sefforts apparently were not successful.On August 18, the Union sent a telegram to theRespondent demanding further bargaining andasked for the Respondent's suggestion of time andplace of meeting.By letter dated August 19, theRespondent stated that it was bewildered by thetelegram as it had "always promptly cooperated inmeeting with representatives of the Union to bar-gain in good faith for an agreement."It suggested abargaining meeting to be held on August 25 at itsoffice, and the parties met on that date.Kime opened the meeting by stating that theRespondent would bewilling to sign a contractwhich was based on the economic conditions of thearea. Elrod stated that the Union had completednegotiations and signed agreements with Hartmanand Place and other homebuilders, and would liketo have this type of agreement with the Respon-dent. He thereupon showed Kime either the signedagreement or a copy thereof He explained furtherthat the controversial subcontracting clause hadbeen deleted. Kime replied that the Hartman andPlace agreement was out of the economic picturefor the Respondent and he could not agree to itElrod then stated that this represented the Union'sthird proposal and that if he did not like the con-tract, he should put something in writing so that theUnion could consider it. Kime replied, "Well,didn't I put it in writing?" Elrod asked him what hemeant by that, and Kime referred to the letter inwhich the Respondent had agreed to terminate thepreviously existing agreement and said, "That's ourproposal." Elrod demanded a counterproposal fromthe Respondent, and Kime said that it would takesome time for research to come up with an agree-ment-about 2 weeks-but he would come up witha written counterproposal and would get in touchwith Elrod to set up a meeting to present the coun-terproposal"Under the contract,Respondentpaid the Union 35-1 /2 centsper hourfor each carpenter employee, made up asfollows20 cents into the pensionfund,15 cents to the health andwelfarefund,and one-half cent for the ap-prentice training fundThe foregoingisbasedon the credited testimony of the named em-ployeesSchock's testimony was undenied Superintendent Beck did notrecall any such conversation with Golba, but admitted offering the addi-tional 35 cents per hour to the other employees10The status of Holderbaum as a member of the unit was not agreed onby the parties,who stipulated as to the rest of the employees in that unitNo evidence was offered on the matter PORTAGE REALTY CORPORATION3310.The meeting of September 1 1The parties met for the last time on September11Elrod was not present, and President Kleinspoke for the Union and took minutes." Kimepassed out a four-page proposal with a letter of ex-planation.Klein examined the proposal and re-marked about the absence of a wage proposal.Kime admittedly responded "that we needed towork on an agreement that fits our business beforewe can discuss the wages " The meeting ended withKime's urging the Union to give his proposal seri-ous consideration.12C. Concluding Findings1The refusal to bargainIt is clear from the foregoing, and I find, that theRespondent had determined to rid itself of theUnion and pursuant to that determination did notbargain in good faith with the Union in violation ofSection 8(a)(5) and (1) of the Act Respondent'sconduct in the negotiating sessions demonstratesbeyond doubt that the Respondent did not enterinto the negotiations "with an open mind and pur-pose to reach an agreement consistent with therespective rights of the parties"(L.L.MatureTransport Company v. N.L.R.B ,198 F 2d 735, 739(C.A. 5) ). Indeed, Respondent's actions in thesesessionsdo not rise even to the level of "surfacebargaining"which,in itself,has been condemned asviolative of Section 8(a)(5) of the Act.N.L.R.B. v.HermanSausageCompany,275 F.2d 229, 232(C.A. 5). Thus, until the September meeting, theRespondent merely rejected the Union's proposalsand did not make any proposals of its own, otherthen its proposal to terminate the then existing con-tract.And when it finally made a counterproposalto the Union in September, its proposal wasmeaningless, as it contained no proposed wagerates or other specific working conditions. It was aproposal in form only, wholly devoid of sub-stance-in sum, a pure sham. It is evident from thenegotiations that the Respondent never intended toenter into an agreement with the Union and made avery poor pretense of going through the motions ofbargaining.Texas Coca-Cola Bottling Company,146NLRB 420, 430-431, enfd.. 365 F.2d 321 (C.A. 5),N.L.R.B. v. Reed & Prince Manufacturing Company,118 F.2d 874, 882 (C.A. 1), cert. denied 313 U.S.595,13Sinceit is clearfrom Respondent's conduct dur-ing thenegotiationsthat Respondent did not bar-gain ingood faith,it isunnecessary to look beyondthe negotiations.14 Yet if one were to look at thetotality of Respondent's conduct, suchan examina-tion would confirm and solidly buttress the conclu-sion that the Respondent did not intend to enterinto a contract with the Union. First, there is theundenied testimony that Respondent's SupervisorNewcomer told employees while the negotiationswere pending that "he didn't look for Portage tosigna new contract," and that "he was sure that theCompany was going to drop out of the Union."Chatham Manufacturing Company,172 NLRB No.219. Second, while the negotiations were going on,Respondent approached employees individuallyand offered them increased take-home pay if theywould remain with the Respondent after the expira-tionof the contract. Third, it granted individualemployees such increases after the strike had com-menced to induce them to leave the Union andreturn to work. Fourth, it engaged in parallel treat-mentof Local 101 of the Cement Masons Unionwhich had attempted unsuccessfully to negotiate anew contract with the Respondent at the same timeas the Union herein.Not only does the foregoing recital demonstratebeyond dispute that the Respondent did not bargainingood faith, but it may be noted that Respon-dent'sconduct in bargaining directly with in-dividual employees regarding take-home pay wasindependently violative of Section 8(a)(5) of theAct,'-' as well as of 8(a)(1),11 as was its unilateralgrantingof such increases and changes in workingconditions.17Respondent contends that it made no unilateralchanges in wages and working conditions. Its argu-ment runsas follows: The payment of 35 cents perhour to the union health and welfare and pensionfunds wasmadepursuant to the preexisting con-tract and related only to members of the Union.When the contract expired and certain employeesabandoned the strike, they were no longer membersof the Union, and Respondent was relieved of itsobligation to pay this sum to the Union. Since theRespondent did not want to cut wages of these em-" The account of thismeeting isbased on the credited testimony ofKleinixOther features of Respondent's proposal are The only reference tohours of work or payment of overtime is a provision that the Respondentshould be subject to the Federal Wage and Hour Act The provision in theprior contract relating to maintenance of membership in the Union wasreplaced by language expressly negating such requirement No provisionwas made for the following matters which had been contained in the prioragreement apprenticeship program, fringe benefits, e g , health and wel-fare and pension programs, holidays, jurisdictional dispute procedure, al-most all working conditions, e g , report for work, layoff, discharge, andslow-up pay, shifts, work limitations, premium pay, and work outside theterritory In lieu thereof, the proposal contained a strong managementrights clause" Indeed, the instant case is even stronger thanReed & PrinceThere, thecourt observed "though agreeing with the Union on some matters [theRespondent] showed no disposition to consider the seriously disputeditemsfrom any other point of view than requiring a complete surrender onthe part of the Union to the proposals of the respondent " In the instantcase, the Respondent did not agree with the Union on miv matters, and of-fered no proposals whatsoever"Orkin Exterminating Company of Florida, Inc ,152 NLRB 83, 84"In the moredifficult casethe Board must take an intelligent look atthe totality of the Respondent's conduct " See alsoN L R B v Reed &Prince Manufacturing Company,205 F 2d 131, 134 (C A I ), cert denied346 U S 887, TerasCocoa-ColaBottlingCompany, supra,42915Medo Photo Supply Corporation v N L R B, 321 U S 678, 683-68416E g , SunshineArt Studios,152 NLRB 565, 569-570itN L R B v Katz,369 U S 736, 745, 747 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, it paid them the sum of 35 cents per hourpreviously paid to the Union.The fallacy of this argument is that it was theRespondent's unfair labor practice in making theoffer to the employees to induce them to abandonthe strike that created the situation. Thus,in uni-laterallyeffectuating the change in wages andworking conditions, Respondent was merely carry-ing out its illegal promises to the individual em-ployees.Furthermore,Respondent'sargumentignores the fact that employee Levi Miller wasgiven an increase of $25 per month for the use ofhis truck, plus 5 hours of overtime each week-aclear change in working conditions. Likewise, thecarpenter foremen receivedraisesof 60 cents perhour.Despite the strike, the Union continued to be theexclusivebargaining representative of the em-ployees. At no time, either before or after the strikecommenced, did Respondent bargain with theUnion concerning these changes, as it was requiredby law to do.N.L.R.B. v. Remington Rand, Inc.,130 F.2d 919, 927 (C.A.2); Industrial Union ofMarine & Shipbuilding Workers v. N.L.R.B.,320F.2d 615, 620 (C.A. 3), cert. denied 375 U S. 984;Sioux City Bottling Works,156 NLRB 379, 385;Harold W. Hinson, d/b/a Hen House Market No. 3,175 NLRB 596.18It iswell settled that the calling of a strike doesnot relieve the employer of his duty under the Actto bargain collectively with his employees. See, e g.,N.L.R.B. v. Remington Rand, Inc., supra, 927;Black Diamond S. S. Corporation v. N.L.R.B., 94F.2d 875 (C.A. 2), cert. denied 304 U.S. 579. Asthe Court of Appeals for the Second Circuit statedinN.L.R.B. v. Pecheur Lozenge Co., Inc.,209 F.2d393, cert. denied 347 U.S. 953: "On the contrary,the need for carrying out that obligation when astrike is in progress is all the greater in order that apeacefulsettlementof the dispute may bereached."(Id.at 403).Accordingly, I find and conclude that theRespondent failed and refused to bargain with theUnion in violation of 8(a)(5) and (1) of the Act.2.Thenature of the strikeThat the strike which the Union called on June 2was an unfair labor practice strike is so clear fromthe record as to obviate the necessity for extendeddiscussion. It followed Respondent's egregious un-fair labor practices in failing to negotiate in goodfaith and was called by a vote of the membership ofthe Union because Respondent had not bargainedin good faith. Despite this, Respondent refers to thestrike as a "work stoppage" and argues that it wasthe expiration of the contract, rather than any al-leged unfair labor practices, that was the solereason for the Union's action. Respondent points tothe fact that the Union did not immediately picketthe jobsites and, further, when it did so 2 weekslater its picketsignsread: "On Strike for Contract."The argument is patently lacking in merit.Whether the strike was an unfair labor practicestrike or otherwise is determined by Respondent'sintransigentfailure to bargain in good faith and bythe Union's vote to strike for that express reason.And, as I have indicated, this is crystal clear fromthe record. The fact that the Union did not picketimmediately is of no consequence.BusinessRepresentative Elrod explained that the Union'sfailure to do so was because of an understandingwith otherunions.In any event, there is no legalrequirement that a unionmust picket the employerwhen it calls a strike.Nor is it significant that, whenthe Union did picket,its signsdid not in expresstermscharge the Respondent with unfair laborpractices.19Thus, the fact that picketsigns in-dicated that the Union sought recognition was heldnot to be determinative of the nature of the strikewhere the entire record showed that recognitionwas not an objective of the strike.Happ BrothersCompany, Inc.,90 NLRB 1513, 1516-117, reversedon other grounds 196 F.2d 195 (C.A. 5). Similarly,where the picketsignsindicated that a strike hadeconomic objectives, it was held that this circum-stance did not require a holding that the strike waseconomic in character.AmericanManufacturingCompany of Texas,98 NLRB 226, 243, reversed onother grounds 203 F 2d 212 (C.A. 5).20Moreover, the strike was prolonged and ag-gravated by Respondent's continued unfair laborpractices. Thus, after the inception of the strike itunilaterally changed wages and working conditions,and when asked to resume bargaining, continued tobargain in bad faith. Hence, even if the strike hadnot been an unfair labor practice strike at its incep-tion,the Respondent's unfair labor practices con-verted the strike to an unfair labor practice strike.N.L.R.B. v. Crosby Chemicals, Inc.,188 F.2d 91, 95(C.A.5);N L.R.B. v. Remington Rand, Inc.,130F.2d 919, 928, fn 8(C.A.2),General Drivers andHelpers, Local 662 v. N.L.R.B.,302 F.2d 908, 911(C.A.D C.), cert. denied 371 U.S. 827.i'There is no contention or evidence that the desertion of the employeeswho abandoned the strike destroyed the Union'smajorityTo the contrary,the record shows that at the time of the strike,Respondent employed 23men who were members of the Union Only 5 (plus Foreman Holdcrbaumwhose status as a member of the unit was in dispute)abandoned the strikeAnd even if the Union'smajority had been destroyed, such destructioncould not be relied on by Respondent,as it was its unfair labor practicesthat brought about such a situationMedo PhotoSupply Corp v N L R Bsupra, 687i'The signs which read "On Strike for Contract"did not negate the factthat the strike was an unfairlabor practice strike As previously found, invoting to strike, the Union hadtaken theposition that it had been denied acontract by virtue ofRespondent's unfair laborpractice in refusing to bar-gain in good faithx" it is, of course,well settled that astrike directedagainst anemployer'sunfair labor practicedoes not lose its character as an unfair labor practicestrike simplybecause itmay also have economic objectivesSee, e g ,N L R B v Remington Rand,Inc , 94 F 2d 862, 872, cert denied 304 U S576 PORTAGE REALTY CORPORATIONRespondent relies on cases that are inapposite. InN.L.R.B.vGetlan Iron Works,Inc.,377 F 2d 894(C.A. 2), the court disagreed with the Board's hold-ing that evidence of the employer'sconduct sub-sequent to a bargaining session demonstrated thatthe employer had not bargained in good faith. Thecourt relied on the fact that at the last bargainingsession the employer agreed to some of the terms ofthe contract proposed by the Union and rejectedothers and had made a substantially economicoffer.In the case at bar,the Respondent had madeno offer whatsoever during the negotiations, butlimited itself to rejecting the Union's proposal. Thecase ofHawaii MeatCo. v. N.L.R.B.,321 F.2d 397(C.A. 9), bearsno relationship to the case at bar.The only issue involved there was whether an em-ployer faced with an economic strike may subcon-tract his work without bargaining with the unionabout that decision.Respondent's reliance uponSimmons, Inc. v.N.L.R.B.,315 F 2d 143 (C.A. 1),is likewise misplaced.There,a dissident group ofemployees,in disagreement with the union,causedthe employees to strike.The employer dischargedthis group and erroneously included one employeewho had not participated in the action of the group.Thereupon,the employees again struck to protestthe discharged.The court held that although thedischarge of the one employee was an unfair laborpractice,itwas apparent that the second strikewould have occurred in any event because of theemployer'sdischarge of the dissident group. Ac-cordingly,itconcluded that the strike was notcaused by the unfair labor practice of the employerwith regard to the individual employee who hadbeen wrongfully discharged.In so holding, thecourt did not depart from the well-established prin-ciple that"if an unfair labor practice had anythingto do with causing the strike, it was an unfair laborpractice strike"(General Drivers and Helpers, Local662 v.N.L.R.B.,supra).The facts of the case at barplace it squarely within the rule just quoted. Ac-cordingly,Ifind and conclude that the strike whichoccurred on June 2 was an unfair labor practicestrike from its inception and was prolonged and ag-gravated by Respondent'sunfair labor practicesthereafter.V.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Portage Realty Corporation setforth in section IV, above, occurring in connectionwith the operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof." Harold WHinson,dibla HenHouseMarket No 3, supratzThe prior history of thePortercase is as follows The originalBoard'sdecision and order appears at 153 NLRB 1370 and was enforced by theVI.THE REMEDY35Having found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, I shall recommendthat it cease and desist therefrom and that it takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent has refused tobargainwith the Union in violation of Section8(a)(5) and (1) of the Act, I shall recommend thatitbe ordered to bargain in good faith with theUnion, upon request, as the exclusive representa-tive of all its employees in the appropriate unitdescribed concerning rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment and, if an understanding is reached, em-body csuch an understanding in a signed agree-ment. In addition, in order to restore thestatus quoante,I shall recommend that the Respondent be or-dered to make whole the employees in the unit bypaying all health and welfare and pension contribu-tions, as provided in the expired collective-bargain-ing agreement, which have not been paid and whichwould have been paid absent Respondent's unlaw-fulunilateraldiscontinuance of such paymentsfound herein. Said payments shall continue untilsuch time as the Respondent fulfills its bargainingobligation by either bargaining out a new agree-ment covering the subject or bargaining to an im-passe 21The Union contends that the Board should gofurther and require the Respondent "to commencebargaining with an initial offer being the old con-tract plus the wage increases already given, with, ofcourse, the concessions made by the Union." It ar-gues that since the Respondent was willing to rid it-self of the Union at this price, this should be its ini-tial bargaining offer. This, the Union says, is not anunreasonable offer even in a vacuum, becauseHartman and Place, Respondent's competitors, hadagreed to a 62-cent wage increase, effective June 1,1969, and an additional 40 cents effective June 1,1970. In support of its position, the Union relies onH. K. Porter Co.,172 NLRB No. 72, upon remandfrom the Court of Appeals for the District ofColumbia, enforced 414 F.2d 1123, cert. granted34 LW 3114, where the Board ordered the em-ployer to grant a checkoff provision to the unionbecause the employer's bargaining position oppos-ing a checkoff was due solely to its desire to thwartagreement on a contract.22The Union's proposal formula is too simplistic. Itignores the fact that in granting the 35-cent raise tothe journeymen and the 60-cent raise to theforemen, the Respondent relieved itself of the otherworking conditions, including fringe benefits, im-posed by the preexisting contract. The raise thusCourt of Appeals, 363 F 2d 272, cert denied 385 U S 851, order clarified,389 F 2d 295 36DECISIONSOF NATIONALLABOR RELATIONS BOARDgranteddoes not, therefore,reflectwhat theRespondent would have offered had it bargained ingood faith.Furthermore,to the extent that theUnion'sposition is supported by thePortercase,such support has evaporated.As this decision isbeing written,the Supreme Court has reversed thedecision in that case, holding that"allowing theBoard to compel agreement when the parties them-selves are unable to agree would violate the funda-mental premise on which the Act is based-privatebargaining under governmental supervision of theprocedure alone, without any official compulsionover the actual terms of the contract." (397 U.S.99, 108.)RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thecase, I recommend that the Respondent, its of-ficers, agents, successors, and assigns, shall.1Cease and desist from.(a) Failing or refusing to bargain collectivelywith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment with Local 413, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, asthe exclusive representative of its employees in theappropriate unit described below and, if an agree-ment is reached, embody such understanding in asigned agreement. The bargaining unit isAll carpenter employees of Respondent, exclu-sive of office clerical employees, guards, andall supervisors as defined in the Act and exclu-sive of all other employees.(b) Bargaining directly and individually with em-ployees concerning rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment, or offering, promising, or granting em-ployees wage increases and/or other benefits andimprovements in their working conditions andterms of employment to induce them to refrainfrom becoming or remaining members of theUnion, or to induce them to abandon their mem-bership in and activities on its behalf.(c)Unilaterally changing the wages or workingconditions of employees without notifying, consult-ing, or bargaining with the Union prior to makingsuch changes, except that nothing herein containedshallbe construed as requiring Respondent torevoke any wage increase or other benefits which ithas heretofore granted.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the right to self-organization, to form,join, or assist any labor organization, to bargain col-lectivelythrough representatives of their ownchoosing, and to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities, except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tionof employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of19592.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request,bargaincollectivelywithLocal413, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,as the exclusiverepresentative of the employees in the aforesaid ap-propriate unit with respect to rates of pay, wages,hours of work,and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement(b)Make whole the employees in the ap-propriate unit by paying all health and welfare andpension contributions,as provided in the expiredcollective-bargaining agreement,which have notbeen paid and which would have been paid absentRespondent'sunlawful conduct found herein, andcontinue such payments until such time as theRespondent negotiates in good faith with the Unionto a new agreement or an impasse.(c) Post at its office and facility at South Bend,Indiana, copies of the attached notice marked "Ap-pendix."23 Copies of said notice, on forms providedby the Regional Director for Region 25, after beingduly signed by an authorized representative, shallbe posted by the Respondent immediately uponreceipt thereof,and be maintainedby it for 60 con-secutivedaysthereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby theRespondent to insure that said notices arenot altered,defaced, orcovered byany othermaterial.(d)Notify saidRegionalDirector,inwriting,within20 daysfrom the receipt of this Decision,what steps have been taken to comply herewith.2429 In the event no exceptions are filed as provided by Section 102 46 oftheRules andRegulations of the National LaborRelations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board -°' In the event that this Recommended Order is adopted by the Board,this provision shall he modified to read "Notify the Regional Director forRegion 25, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "_ PORTAGE REALTYAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTfail or refuse to bargain collec-tively with respect to rates of pay,wages, hoursof employment, and other terms and condi-tions of employment with Local 413, UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,as the exclusive represen-tative of our employees in the unit describedbelow, and,if an agreement is reached, em-body such understanding in a signed agree-ment.The bargaining unit is:All carpenter employees employed byus, exclusive of office clerical employees,guards, and all supervisors as defined intheAct and exclusive of all other em-ployees.WE WILL NOT bargain directly and in-dividually with our employees concerning ratesof pay, wages, hours of employment,and otherterms and conditions of employment,nor willwe offer,promise, or grant employees wage in-creases and/or other benefits and improve-ments in their working conditions and terms ofemployment to induce them to refrain frombecoming or remaining members of the Union,or to induce them to abandon their member-ship in and activities on behalf of the Union.WE WILL NOT unilaterally change the wagesorworking conditions of our employeeswithout notifying,consulting,or bargainingwith the Union prior to making such changes,except that nothing herein contained shall beconstrued as requiring us to revoke any wageincrease or other benefits which we haveheretofore granted.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the right to self-or-CORPORATION37ganization, to form, join, or assist any labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from anyand all such activities, except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organizationas a condition of employment, as authorized inSection 8(a)(3) of the National Labor Rela-tionsAct, as amended, as modified by theLabor-Management Reporting and DisclosureAct of 1959WE WILL, upon request, bargain collectivelywith Local 413, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, asthe exclusive representative of the employeesin the aforesaid appropriate unit with respectto rates of pay, wages, hours of work, andother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement.WE WILL make to the appropriate funds,from the date of the expired agreement, allsuch health and welfare and pension paymentswhich we have not made and which we wouldhave made absent our unilateral changesPORTAGE REALTYCORPORATION(Employer)DatedBy(Representative) (Title)This is an official notice and must nog be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone317-633-8921.427-835 0 - 74 - 4